Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 04, 2016

The Court of Appeals hereby passes the following order:

A16A2128. GEORGE W. PITTS, JR. v. THE STATE.

      In 2004, a jury found George W. Pitts, Jr., guilty of several offenses, including
aggravated child molestation. On direct appeal, we vacated Pitts’s conviction as to
aggravated child molestation, but affirmed his remaining convictions. See Pitts v.
State, 287 Ga. App. 540 (652 SE2d 181) (2007). Pitts subsequently filed a motion
for an out-of-time appeal, seeking to challenge the remaining convictions. The trial
court denied the motion, and Pitts appeals the denial. We lack jurisdiction.
    “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). As Pitts already has had a direct appeal, he is not
entitled to an out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563
SE2d 856) (2002) (“[T]here is no right to directly appeal the denial of a motion for
out-of-time appeal filed by a criminal defendant whose conviction has been affirmed
on direct appeal.”). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            08/04/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.